EXHIBIT15.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (Form F-3 No. 333-181540, as amended) of Diana Shipping Inc. and in the related Prospectus of our reports dated March 21, 2013, with respect to the consolidated financial statements of Diana Shipping Inc. and the effectiveness of internal control over financial reporting of Diana Shipping included in this Annual Report (Form 20-F) for the year ended December 31, 2012. /s/ Ernst & Young (Hellas) Certified Auditors Accountants S.A. March 21, 2013 Athens, Greece
